      Case 2:19-cv-12289-JCZ-JVM Document 19 Filed 05/14/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 DEBRA H. GUESS                                                    CIVIL ACTION

 VERSUS                                                            NO. 19-12289

 COMPANION LIFE INSURANCE COMPANY                                   SECTION “A” (1)


                                 ORDER AND REASONS

       Before the Court is a Motion to Set Aside Default (Rec. Doc. 10) pursuant to Federal

Rules of Civil Procedure (“FRCP”) 60(B)(1) filed by the Defendant Companion Life Insurance

Company (“Companion”). The Plaintiff Debra Guess opposes the motion, (Rec. Doc. 12), and

Companion replied. (Rec. Doc. 18). The motion, set for submission on April 15, 2020, is

before the Court on the briefs without oral argument.

I.     Background

       On August 26, 2019, the Plaintiff Debra Guess filed this ERISA action seeking judicial

review of a long-term disability benefit claim under an employee welfare benefit plan insured

by Companion. (Rec. Doc. 1, Guess’s Complaint). On August 30, 2019, Guess filed a return

of service indicating that she served process on the Louisiana Secretary of State. (Rec. Doc.

4). After Companion failed to file a timely answer, Guess moved for an entry of default on

January 15, 2020. (Rec. Doc. 6, Guess’s Motion for Entry of Default). That motion was

granted by the Clerk, and Guess filed a motion for entry of default judgment on January 17,

2020 (Rec. Doc. 8, Guess’s Motion for Default Judgment). The Court then entered an Order

and Default Judgment on February 10, 2020. (Rec. Doc. 9).

       Although a final judgment has been issued in this case, Companion now claims that it

did not receive notice of this law suit until “March 18, 2020, [when the] Defendant’s appeal


                                        Page 1 of 6
      Case 2:19-cv-12289-JCZ-JVM Document 19 Filed 05/14/20 Page 2 of 6



analyst, Lu-Ann Hodge received a copy of the Order and Default Judgment from Plaintiff’s

counsel. (Rec. Doc. 10-1, p. 2, Companion’s Memorandum in Support). Companion further

explained that, “despite Companion’s registration with the Louisiana Department of Insurance

being current, the Louisiana Secretary of State records did not reflect its current business

address.” Id. Companion eventually discovered that “the Secretary of State forwarded the

Summons and Complaint to an out-of-date business address that was associated with a

former, retired vice president of Companion.” Id. Thus, Companion concluded that “[p]rior to

[the] March 18th [notice of the Order and Default Judgment], Companion had no notice of

these proceedings or this lawsuit.” Id.

       The Court will now address the merits of Companion’s motion to set aside the default

judgment entered against it.

II.    Discussion

       Rule 60(b) of the Federal Rules of Civil Procedure permits a court to relieve a party

from a final judgment for, among other things, “mistake, inadvertence, surprise, or excusable

neglect[.]” Fed.R.Civ.P. 60(b)(1). However, the Fifth Circuit has made clear that relief under

Rule 60(b) is an extraordinary remedy, which will be granted only in “unusual or unique

circumstances.” Pryor v. U.S. Postal Service, 769 F.2d 281, 286 (5th Cir.1985). Once it is

established that a party's neglect “was at least a partial cause of its failure to respond,” the

moving party then has “the burden to convince the court that its neglect was excusable.”

Rogers v. Hartford Life & Accident Ins. Co., 167 F.3d 933, 939 (5th Cir.1999).

       In Pioneer Investment Services Co. v. Brunswick Associates Ltd. Partnership, the

Supreme Court was faced with determining whether an attorney's neglect was “excusable”

within the context of the Bankruptcy Rules. 507 U.S. 380, 395 (1993). In that case, the



                                          Page 2 of 6
       Case 2:19-cv-12289-JCZ-JVM Document 19 Filed 05/14/20 Page 3 of 6



Supreme Court provided useful guidance for determining “excusable neglect” under Rule

60(b)(1) by saying that: “[b]ecause Congress has provided no other guideposts for

determining what sorts of neglect will be considered ‘excusable,’ we conclude that the

determination is at bottom an equitable one, taking account of all relevant circumstances

surrounding the party's omission.” Id. The Court further explained that such circumstances

include “the danger of prejudice to the [non-movant], the length of the delay and its potential

impact on judicial proceedings, the reason for the delay, including whether it was within the

reasonable control of the movant, and whether the movant acted in good faith.” Id.; see also

Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d 465, 468-70 (5th Cir. 1998) (holding that

Pioneer's excusable neglect standard applies to civil cases outside the bankruptcy context).

       Further, in the context of default judgments, the Fifth Circuit has “directed district

courts to consider three factors in determining whether sufficient grounds exist for setting

aside a default judgment under Rule 60(b)(1): ‘(1) the extent of prejudice to the plaintiff; (2)

the merits of the defendant's asserted defense; and (3) the culpability of [the] defendant's

conduct.” Rogers, 167 F.3d at 938-39 (quoting Hibernia Nat'l Bank v. Administracion Central

Sociedad Anonima, 776 F.2d 1277, 1280 (5th Cir. 1985)). However, “[t]hese factors are not

‘talismanic.’“ Id. Thus, the decision is within the district court's discretion, and the court may

consider other factors. Id.

       First, for the prejudice factor, the Court notes that there is no harm to a plaintiff where

“the setting aside of the default has done no harm to [the] plaintiff except to require it to prove

its case.” Gen. Tel. Corp. v. Gen. Tel. Answering Serv., 277 F.2d 919, 921 (5th Cir.1960).

Instead, to show prejudice, the non-moving party must show that, evidence will be lost,




                                           Page 3 of 6
       Case 2:19-cv-12289-JCZ-JVM Document 19 Filed 05/14/20 Page 4 of 6



discovery will be impaired, or that the delay will lead to fraud or collusion. Lacy v. Sitel Corp.,

227 F.3d 290, 293 (5th Cir. 2000).

       Here, this case involves an ERISA benefits dispute. Thus, if the judgment was to be

set aside, there will be no loss of evidence and no impact on discovery. Further, although

Guess claims that she will be prejudiced because her disability benefits will be further

delayed, (Rec. Doc. 12, p. 2, Guess’s Opposition), the Court notes that a delayed ultimate

recovery does not constitute prejudice. United States v. One Parcel of Real Prop., 763 F.2d

181, 183 (5th Cir. 1985). Accordingly, the Court finds that this factor weighs in favor of

Companion.

       Second, as to the merits of Companion’s defense, the Court must assess “whether

there is some possibility that the outcome of the suit after a full trial will be contrary to the

result achieved by the default.” Scott v. Carpanzano, 556 F. App'x 288, 296 (5th Cir. 2014)

(quoting In re OCA, Inc., 551 F.3d 359, 373 (5th Cir. 2008). However, “[l]ikelihood of success

is not the measure.” Side by Side Redevelopment, Inc. v. City of New Orleans, No. 09–03861,

2010 WL 375237, at *3 (E.D.La. Jan. 25, 2010) (internal citations and quotations omitted).

Instead, “[the] Defendants' allegations are meritorious if they contain even a hint of a

suggestion which, proven at trial, would constitute a complete defense.” Id.

       Here, the Court finds the following contentions made by Companion convincing which

note that, “the Group Policy at issue grants Companion discretion to interpret the Policy and

to determine benefit eligibility, thus invoking ERISA’s deferential, arbitrary and capricious

standard of review. (Rec. Doc. 18, p. 3, Companion’s Reply). “To prevail on the merits, [the]

Plaintiff would have the burden to show that Companion abused its discretion and that its

claim denial was not merely wrong, but that it was downright unreasonable, based on a review



                                           Page 4 of 6
       Case 2:19-cv-12289-JCZ-JVM Document 19 Filed 05/14/20 Page 5 of 6



of the administrative record as a whole.” Id. at 3-4. Because of this highly deferential standard

in favor of Companion, the Court concludes that Companion has presented sufficient

evidence of a meritorious defense to sustain its burden.

       Third, as to the culpability of Companion’s conduct, the Court notes that the Fifth

Circuit has held that justifiable or excusable neglect exists in circumstances where, through

inadvertence, a party or his attorney does not receive notice of the filing of a dispositive motion

and, therefore, does not respond. Blois v. Friday, 612 F.2d 938, 940-41 (5th Cir.1980). In

Blois, the court originally granted the defendant's motion for summary judgment after the

plaintiff failed to file a timely answer to that motion. Id. at 940. The plaintiff's attorney then

sought relief under Rule 60(b) and argued that his failure to respond was due to the fact that

he had neglected to file notice with the court of his change of address. Id. A copy of the motion

had been sent to his former address, but it was not forwarded to his current address in time

for him to respond. Id. While not condoning the plaintiff's counsel's neglect, the Fifth Circuit

refused to affirm the default summary judgment entered in favor of the defendant because of

the plaintiff's failure to respond. Id. Thus, the Fifth Circuit ruled that the district court had

abused its discretion and granted relief to the plaintiff under Rule 60(b). Id.

       Here, the Court finds the facts in this matter to be similar to those in Blois. As

Companion noted in its memorandum in support, “[e]ven though [the] Plaintiff served the

summons on the Louisiana Secretary of State, Companion never received a copy of the

service because the summons did not go to Companion’s address.” (Rec. Doc. 10-1, p. 10,

Companion’s Memorandum in Support). Instead, Companion explained that the summons

was incorrectly mailed to an old address. Thus, Companion notes that, “[a]t no time before

March 18, 2020 did Companion have any knowledge that suit had been filed.” Id. “Its first



                                           Page 5 of 6
       Case 2:19-cv-12289-JCZ-JVM Document 19 Filed 05/14/20 Page 6 of 6



knowledge came on March 18, 2020 when [its] disability appeal analyst Lu-Ann Hodge

received a letter from Plaintiff’s counsel that forwarded a copy of the February 10, 2020 Order

and Default Judgment against Companion.” Id.

       Thus, although the Court does not condone Companion’s inability to maintain its

proper address with the Louisiana Secretary of State’s office, the Court finds that

Companion’s error was not intentional or willful. Further, the Court notes that Companion

acted promptly in an attempt to obtain relief once it learned of the default judgment entered

against it. As such, the Court concludes that all three factors weigh in favor of setting aside

the judgment against Companion.

       Accordingly;

       IT IS ORDERED that the Motion to Set Aside Default (Rec. Doc. 10) pursuant to

FRCP 60(B)(1) filed by the Defendant Companion Life Insurance Company is GRANTED.

The Entry of Default (Rec. Doc. 7) and the Order and Default Judgment (Rec. Doc. 9) are

SET ASIDE.

       IT IS FURTHER ORDERED that the Defendant Companion Life Insurance Company

must file an answer or otherwise respond to Guess’s Complaint within ten days of the entry

of this Order.




                                                  __________________________________
        May 14, 2020                                      JUDGE JAY C. ZAINEY
                                                     UNITED STATES DISTRICT JUDGE




                                         Page 6 of 6
